DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2021 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 2 and 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The recitation of “the first fluid decreases in temperature while the temperature of the second fluid remains constant” (claim 2) and “wherein the phase change material is between the first fluid and the second fluid, wherein the first fluid decreases in temperature while the temperature of the second fluid remains constant" (claim 14) is considered to be new matter.  The originally filed specification, claims, and drawings have support for a buffer and the first fluid and the second fluid increase temperatures at different rates (A feature of the invention is that heat is simultaneously added (charged) and removed (discharged) but at different rates), but do not teach the first fluid decreases in temperature while the temperature of the second fluid remains constant.  As such, the limitations are deemed to be new matter.  The remaining claims are rejected based on their dependency from a claim that has been rejected.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-5  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rietbrock DE-102010004358-A1.
Re claim 1, Rietbrock teach a method for reclaiming heat from a first fluid (20), the method comprising: a) contacting the first fluid to a phase change material (14) for a time sufficient to decrease the temperature of the first fluid and increase the temperature of the phase change material , wherein the phase change material is contained in a first void space  and the first fluid is flowing through the first void space; and b) contacting the phase change material to a second fluid (12) flowing through a second void space in thermal communication with the first void space for a time sufficient to increase the temperature of the second fluid and decrease the temperature of the phase change material wherein the phase change material is between the first fluid and the second fluid (figs 4-5, paras 18-20).  
Re claim 4, Rietbrock teach a the first fluid and second fluid are in thermal communication with the phase change material simultaneously such that the phase change material acts as a buffer wherein heat supplied by the first fluid is not equal to the heat received by the second fluid (figs 4-5, paras 18-20 , also noting that some of the heat will naturally conduct through the housing and then be removed by convection to the external environment).  
Re claim 5, Rietbrock teach the first fluid and the second fluid do not contact each other (figs 4-5, paras 18-20).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 6-7 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rietbrock  in view of Rini et al. US 7316262 B1.
Re claim 3, Rietbrock  fail to explicitly teach details of the charging and discharging.
Rini et al. teach the first fluid and the second fluid increase temperatures at different rates (fig 8, noting naturally, portions of the discharge loop not located near the heat source will remain not heated during the initial discharge, col 4 lines 34-67 and col 5 lines 1- 3, col 10) to charge and discharge an energy store.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the charging and discharging as taught by Rini et al. in the 
Re  claim 6, Rietbrock fail to explicitly teach a ratio of foam.
Although, Rini et al. fails to explicitly disclose the phase change material is homogeneously mixed with a foam of porosity of between about 80 percent and about 90 percent. 
Since Rini et al. does, however, disclose that the phase change material varies in porosity  which constitute a defined percent by porosity of phase change material alters the thermal conductivity of the mixture (figs 2-3). Therefore, percent of porosity of phase change material and the porosity is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that increased porosity reduces the thermal conductivity of the foam, and vice versa. Therefore, since the general conditions of the claim, i.e. that the phase change material is homogeneously mixed with a foam of porosity of between about 80 percent and about 90 percent, were disclosed in the prior art by Rini et al., it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the phase change material is homogeneously mixed with a foam of porosity of between about 80 percent and about 90 percent. MPEP 2144.05.
Re  claim 7, Rietbrock fail to explicitly teach a ratio of foam.
Although, Rini et al. fails to explicitly disclose that the phase change material is mixed with a foam to form a construct and the construct is about 80 percent by volume of phase change material and about 20 percent by volume of said foam. 

Re claim 10, Rietbrock  fail to explicitly teach details of the charging and discharging.
Rini et al. teach the heat given up by the first fluid equals the heat gained by the second fluid  (col 4 lines 63-67) to charge and discharge an energy store.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the charging and discharging as taught by Rini et al. in the Rietbrock  invention in order to advantageously allow for thermal energy storage banks with rapid heat dissipation during different modes of operation  (cols 1-2).
.  
 
Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rietbrock   in view of Amir et al. US 20140284020 A1 further in view of Dyga et al. (Investigation of effective thermal conductivity aluminum Foams).
Regarding claim 6, Rietbrock, as modified,  fail to explicitly teach a ratio of foam.
Amir et al. teach the phase change material is homogeneously (noting it is well known in the art to have homogenous foam, page 1089, Dyga et al.  ) mixed with a foam of porosity of between about 80 percent and about 90 percent to alter meting and solidification rates (figs 13, 14).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a ratio of foam as taught by Amir et al.  in the Rietbrock, as modified,  invention in order to advantageously allow for latent energy can be stored at a much higher energy density relative to sensible energy, resulting in reduced costs and smaller, as well as lighter, thermal management packages  (para 4).
Regarding claim 9, Rietbrock   , as modified, fail to explicitly teach a specific foam.
Dyga et al. teach the thermal conductivity of the foam is above about 15 W/mK (page 1091, table 1) to use high porosity foam aluminum foam.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a specific foam as taught by Dyga et al. in the Rietbrock, as modified, invention in order to advantageously allow for reduce costs for producing high porosity aluminum foams (Introduction).
9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rietbrock in view of Amir et al. US 20140284020 A1 further in view of Dyga et al. (Investigation of effective thermal conductivity aluminum Foams) and Zhang (Thermal conductivity prediction of closed-cell aluminum alloy considering micropore effect).
Regarding claim 9, Rietbrock, as modified, fail to explicitly teach a specific foam.
Zhang teach the thermal conductivity of the foam is above about 15 W/mK ( page 3 , Table I) to use high porosity foam aluminum foam.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a specific foam as taught by Dyga et al. in the Rietbrock ,as modified, invention in order to advantageously allow for altering the porosity to effect the keff of the structure (page 3).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rietbrock, as modified by Rini et al., further in view of Mishra (Latent Heat Storage Through Phase Change Materials).
Re claim 8, Rietbrock , as modified, fail to explicitly teach the specific PCM.
Mishra teach the construct exhibits a latent heat of fusion of between about 100 kJ/kg and about 300 kJ/kg to use a PCM well known in the art (p540).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the specific PCM as taught by Mishra  in the Rietbrock, as modified, invention in order to advantageously allow for variations of temperatures in PCM (fig 1).
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rietbrock    in view of Dhau et al. US 9765251 B2.
Re claims 12 and 13, Rietbrock fail to explicitly teach details of the PCM.
 (col 3, Table 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the PCM as taught by Dhau et al. in the Rietbrock invention in order to advantageously allow for optimized phase change pellets (col 3).
   Claims 2, 14, and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rietbrock in view of Shinnar US 8,544,275 B2.
Re claim 2, Rietbrock  fail to explicitly teach details of the charging and discharging.
Shinnar teach the first fluid decreases in temperature while the temperature of the second fluid remains constant (col 16 lines 49-67) to provide a method for a recuperative heat exchanger.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the charging and discharging as taught by Shinnar in the Rietbrock  invention in order to advantageously allow for thermal energy storage banks to store energy from power plants (cols 1-2).
Re claim 14, Rietbrock teach a method for reclaiming heat from a first fluid (20), the method comprising:    a)  contacting the first fluid to a phase change material (14) for a time sufficient to decrease the temperature of the first fluid and increase the temperature of the phase change material; and b) contacting the phase change material to a second fluid (12) for a time sufficient to increase the temperature of the second fluid and decrease the temperature of the phase change material (figs 4-5, paras 18-20).  
Rietbrock  fail to explicitly teach details of the charging and discharging.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the charging and discharging as taught by Shinnar in the Rietbrock  invention in order to advantageously allow for thermal energy storage banks to store energy from power plants (cols 1-2).
Re claim 16, Rietbrock teach the heat given up by the first fluid does not equal the heat gained by the second fluid (figs 4-5, paras 18-20 , also noting that some of the heat will naturally conduct through the housing and then be removed by convection to the external environment).  
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rietbrock in view of Shinnar and Rini et al..
Re claim 15, Rietbrock, as modified,  fail to explicitly teach details of the charging and discharging.
Rini et al. teach the heat given up by the first fluid equals the heat gained by the second fluid  (col 4 lines 63-67) to charge and discharge an energy store.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the charging and discharging as taught by Rini et al. in the Rietbrock, as modified,  invention in order to advantageously allow for thermal energy storage banks with rapid heat dissipation during different modes of operation  (cols 1-2).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rietbrock in view of Shinnar   further in view of Dhau et al. US 9765251 B2.
Re claim 17, Rietbrock , as modified, fail to explicitly teach details of the PCM.
 (col 3, Table 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the PCM as taught by Dhau et al. in the Rietbrock , as modified,  invention in order to advantageously allow for optimized phase change pellets (col 3).

Response to Arguments
Applicant's arguments filed 9/15/2021 have been fully considered but they are not persuasive.
The applicant states that newly amended claim 2 and 14 has support in the specification. The examiner respectfully disagrees. Para 14 states “A feature of the invention is that heat is simultaneously added (charged) and removed (discharged) but at different rates” which is very different from the scope of claim 2 and 14, especially “the first fluid decreases in temperature while the temperature of the second fluid remains constant”.
Applicant’s arguments with respect to claim(s) 1, 2 and 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.






 Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON A JONES/Examiner, Art Unit 3763